—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at hearing; Roger Hayes, J., at jury trial and sentence), rendered June 6, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as second felony offender, to a term of 5 to 10 years, unanimously affirmed.
By failing to make a timely motion pursuant to CPL 190.50 (5) (c), defendant has waived his claim that he was denied his right to testify before the Grand Jury.
Defendant’s suppression motion was properly denied. Defendant failed to preserve his argument that the arresting officer’s testimony was insufficient to establish probable cause in this undercover sale case (see, People v Jones, 178 AD2d 302, lv denied 79 NY2d 1003), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the arresting officer’s testimony concerning the radio transmissions he received from the undercover officer concerning the drug transaction and the description of the seller was sufficient (see, People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Brown, 238 AD2d 204, lv denied 90 NY2d 1010). *244Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.